

CONSULTING AGREEMENT



THIS AGREEMENT, made, entered into this 14th day of February , 2007 (the
“Effective Date”), by and between Galway Holdings, LLC a Delaware limited
liability Company with a principal place of business located at 730 West
Randolph, Chicago, Illinois 60661 (hereinafter referred to as "Consultant"), and
Armitage Mining Corp.., a Nevada corporation, with its principal place of
business at 8100 East Union Avenue, Suite 1206 (hereinafter referred to as
"Corporation").


WITNESSETH:


WHEREAS, Consultant desires to provide consulting services for the Corporation
as an independent contractor, with the understanding that Consultant shall not
be required to devote its full time to the business of the Corporation and shall
be free to pursue other personal and business interests.


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties herein contained and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by each of the parties hereto,
it is agreed as follows:


1. CONSULTING ARRANGEMENT. The Corporation hereby contracts for the services of
Consultant and Consultant agrees to perform such duties and responsibilities and
to render advice and consulting as may be requested by the Corporation from time
to time during the term of this consulting arrangement in connection with the
Corporation's business throughout the United States and world wide, including
but not limited to in China ("Consulting Arrangement"). Said consulting services
shall include, but not be limited to, business advisory services and services
related to structuring acquisitions for the Corporation. Consultant shall use
its best efforts to keep the Corporation informed of all corporate business
opportunities which shall come to its attention and appear beneficial to the
Corporation's business so that the Corporation can obtain the maximum benefits
from Consultant's knowledge, experience, and personal contacts.

2. RELATIONSHIP BETWEEN PARTIES. During the term of the Consulting Arrangement,
Consultant shall be deemed to be an independent contractor. The Corporation
shall not withhold any taxes in connection with the compensation due Consultant
hereunder, and Consultant will be responsible for the payment of any such taxes
and hereby agrees to indemnify the Corporation against nonpayment thereof.


3. COMPENSATION FOR THE CONSULTING ARRANGEMENT. As consideration for the
services to be rendered under the Consulting Arrangement by Consultant and as
compensation for the income Consultant could have otherwise earned if Consultant
had not agreed to keep itself available to the Corporation hereunder, the
Corporation shall (a) pay the Consultant a total of $425,000 which shall be paid
within ten days of the Effective Date in accordance with wire instructions
provided by the Consultant to the Corporation and (b) on the Effective Date, the
Corporation shall issue Consultant a Warrant to purchase 1,000,000 shares of the
Corporation’s common stock at $1.00 per share in the form attached hereto as
Exhibit “A”.
 
4. TERM OF CONSULTING ARRANGEMENT. The Consulting Arrangement shall begin
effective as of the Effective Date and shall continue for a period of three
months (3) months from the Effective Date (the "Consulting Period").
 

--------------------------------------------------------------------------------




5. CONFIDENTIALITY COVENANTS. 


5.1 Acknowledgments by the Consultant. The Consultant acknowledges that
(a) during the Consulting Period and as a part of his Consulting Arrangement,
the Consultant will be afforded access to Confidential Information (as defined
below); (b) public disclosure of such Confidential Information could have an
adverse effect on the Corporation and its business; (c) because the Consultant
possesses substantial technical expertise and skill with respect to the
Corporation's business, the Corporation desires to obtain exclusive ownership of
each Consultant Invention (as defined below), and the Corporation will be at a
substantial competitive disadvantage if it fails to acquire exclusive ownership
of each Consultant Invention; (d) the provisions of this Section 5 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information and to provide the Corporation with exclusive ownership
of all Consultant Inventions.


5.2 Agreements of the Consultant. In consideration of the compensation and
benefits to be paid or provided to the Consultant by the Corporation under this
Agreement, the Consultant covenants as follows:


(a) Confidentiality.


(i) During and following the Consulting Period, the Consultant will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Corporation or except as
otherwise expressly permitted by the terms of this Agreement.


(ii) Any trade secrets of the Corporation will be entitled to all of the
protections and benefits under any applicable law. If any information that the
Corporation deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Consultant hereby waives any requirement that
the Corporation submit proof of the economic value of any trade secret or post a
bond or other security.
 
(iii) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Consultant demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Consultant.


(iv) The Consultant will not remove from the Corporation's premises (except to
the extent such removal is for purposes of the performance of the Consultant's
duties at home or while traveling, or except as otherwise specifically
authorized by the Corporation) any document, record, notebook, plan, model,
component, device, or computer software or code, whether embodied in a disk or
in any other form (collectively, the "Proprietary Items"). The Consultant
recognizes that, as between the Corporation and the Consultant, all of the
Proprietary Items, whether or not developed by the Consultant, are the exclusive
property of the Corporation. Upon termination of this Agreement by either party,
or upon the request of the Corporation during the Consulting Period, the
Consultant will return to the Corporation all of the Proprietary Items in the
Consultant's possession or subject to the Consultant's control, and the
Consultant shall not retain any copies, abstracts, sketches, or other physical
embodiment of any of the Proprietary Items.
 
2

--------------------------------------------------------------------------------




(b) Consultant Inventions. Each Consultant Invention will belong exclusively to
the Corporation. The Consultant acknowledges that all of the Consultant's
writing, works of authorship, and other Consultant Inventions are works made for
hire and the property of the Corporation, including any copyrights, patents, or
other intellectual property rights pertaining thereto. If it is determined that
any such works are not works made for hire, the Consultant hereby assigns to the
Corporation all of the Consultant's right, title, and interest, including all
rights of copyright, patent, and other intellectual property rights, to or in
such Consultant Inventions. The Consultant covenants that he will promptly:


(i) disclose to the Corporation in writing any Consultant Invention;


(ii) assign to the Corporation or to a party designated by the Corporation, at
the Corporation's request and without additional compensation, all of the
Consultant's right to the Consultant Invention for the United States and all
foreign jurisdictions;


(iii) execute and deliver to the Corporation such applications, assignments, and
other documents as the Corporation may request in order to apply for and obtain
patents or other registrations with respect to any Consultant Invention in the
United States and any foreign jurisdictions;


(iv) sign all other papers necessary to carry out the above obligations; and


(v) give testimony and render any other assistance in support of the
Corporation's rights to any Consultant Invention.
 
5.3 Disputes or Controversies. The Consultant recognizes that should a dispute
or controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Corporation, the Consultant, and their respective attorneys and experts, who
will agree, in advance and in writing, to receive and maintain all such
information in secrecy, except as may be limited by them in writing.


5.4 Definitions. 


(a) For the purposes of this Section 5, "Confidential Information" shall mean
any and all:


(i) trade secrets concerning the business and affairs of the Corporation,
product specifications, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information, and
any other information, however documented, that is a trade secret;
 
3

--------------------------------------------------------------------------------




(ii) information concerning the business and affairs of the Corporation (which
includes historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials, however documented; and


(iii) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Corporation containing or based, in whole or in part, on
any information included in the foregoing.
 
(b) For the purposes of this Section 5, "Consultant Invention" shall mean any
idea, invention, technique, modification, process, or improvement (whether
patentable or not), any industrial design (whether registerable or not), any
mask work, however fixed or encoded, that is suitable to be fixed, embedded or
programmed in a semiconductor product (whether recordable or not), and any work
of authorship (whether or not copyright protection may be obtained for it)
created, conceived, or developed by the Consultant, either solely or in
conjunction with others, during the Consulting Period, or a period that includes
a portion of the Consulting Period, that relates in any way to, or is useful in
any manner in, the business then being conducted or proposed to be conducted by
the Corporation, and any such item created by the Consultant, either solely or
in conjunction with others, following termination of the Consultant's Consulting
Arrangement with the Corporation, that is based upon or uses Confidential
Information.


6. NON-INTERFERENCE


6.1 Reserved


6.2 Covenants of the Consultant. In consideration of the compensation and
benefits to be paid or provided to the Consultant by the Corporation, the
Consultant covenants that he may not, directly or indirectly at any time
disparage the Corporation or any of its shareholders, directors, officers,
employees, or agents. If the foregoing covenant is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the
Consultant.


The period of time applicable to any covenant in this Section 6.2 will be
extended by the duration of any violation by the Consultant of such covenant.


7. NOTICES. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers first set forth above (or to such other addresses and facsimile numbers
as a party may designate by notice to the other parties or that the Corporation
has on record for the Consultant).


4

--------------------------------------------------------------------------------


 
8. BINDING EFFECT. This Agreement shall extend to, shall inure to the benefit of
and shall be binding upon all the parties hereto and upon all of their
respective heirs, successors and representatives.


9. ENTIRE AGREEMENT. This Agreement, including the agreements incorporated by
reference, contains the entire Agreement among the parties hereto with respect
to the matters contemplated hereby and supersedes all prior agreements and
undertakings between the parties with respect to such matters. This Agreement
may not be amended, modified or terminated in whole or in part, except in
writing, executed by each of the parties hereto.


10. INDEMNIFICATION. Consultant hereby agrees to hold harmless and indemnify
Corporation from and against any and all loss, damage, expense, and cost
(including reasonable attorneys' fees incurred in connection with the same)
incurred by Corporation as a result of Consultant's breach of any covenant or
agreement made herein.

11. COUNTER PARTS/EXECUTION. This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument This Agreement may
be executed by facsimile signature and delivered by facsimile transmission.


12. SEVERABILITY. Should any part of any provision of this Agreement be declared
invalid by a court of competent jurisdiction, such decision or determination
shall not affect the validity of any remaining portion of such provision or any
other provision and the remainder of the Agreement shall remain in full force
and effect and shall be construed in all respects as if such invalid or
unenforceable provision or portion thereof were not contained herein. In the
event of a declaration of invalidity, the provision or portion thereof declared
invalid shall not necessarily be invalidated in its entirety, but shall be
observed and performed by the parties to the Agreement to the extent such
provision is valid and enforceable.


13.  SECTION HEADINGS. The section headings contained herein are for convenience
of reference only and shall not be considered any part of the terms of this
Agreement.


14. CHOICE OF LAW. This Agreement shall be interpreted and performed in
accordance with the laws of the State of New York, and the parties agree,
notwithstanding the principles of conflicts of law, that the internal laws of
the State of New York shall govern and control the validity, interpretation,
performance, and enforcement of this Agreement. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York. The parties and the individuals
executing this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts and waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney's fees and costs.
 
5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Consultant has hereunto put his hand, and the Corporation
has caused this instrument to be executed in its corporate name by its duly
authorized officer, all as of the day and year first above written.

           
CONSULTANT:
     
Galway Holdings LLC
    By:      

--------------------------------------------------------------------------------

(Name)
(Title)
             
CORPORATION:
     
ARMITAGE MINING CORP. .
        By:      

--------------------------------------------------------------------------------

(Name)
(Title)


6

--------------------------------------------------------------------------------

